       Case 4:21-cr-00350 Document 31 Filed on 06/23/21 in TXSD Page 1 of 1
                                                                                   United States District Court
                                 UNITED STATES DISTRICT COURT                        Southern District of Texas
                                 SOUTHERN DISTRICT OF TEXAS                             ENTERED
                                       HOUSTON DIVISION                             Sealed
                                                                                      June 25, 2021
                                                                        Public and unofficial staff access
                                                                                     Nathan Ochsner,
                                                                             to this instrument  areClerk
                                                                           prohibited by court order
UNITED STATES OF AMERICA                           §
                                                   §
                                                   §     CRIMINAL NO:
                V.
                                                   §
VANESSA FERNANDE SILLABI                           §      SEALED         4:21cr350
                                                   §
aka Chocolate,
                                                   §
                                                   §
Defendant.                                         §
                                                   §
                                                   §
                                                   §
                                                   §
                                                   §
                                                   §
                                                   §
                                                   §


                       ORDER FOR ISSUANCE OF BENCH WARRANT


   A     CRIMINAL INDICTMENT                 has been returned against the defendant listed

below.
  It is ORDERED that a warrant be issued for the arrest of said defendant. Upon arrest and

appearance, a judicial determination shall be made as to detention or release on conditions. The

United States Government recommends to the Court the following:

Defendant

VANESSA FERNANDE SILLABI aka Chocolate

                                                         DETENTION
                                                         RELEASED ON CONDITION
                                                         APPEARANCE BOND IN THE
                                                         AMOUNT OF: $

   SIGNED at Houston, Texas, on June 23, 2021.




                                             UNITED STATES MAGISTRATE JUDGE
